ORDER
PER CURIAM.
After a jury trial, Jerry Rutlin (“Appellant”) was convicted of concealing a weapon on the premises of a correctional center in violation of Section 217.360.1 On appeal, Appellant argues there was insufficient evidence to prove he knowingly concealed a weapon. Secondly, Appellant argues the court abused its discretion in overruling his objection to the admission of testimony from a correctional officer regarding an offer to take a lie detector test.
We have reviewed the briefs of the parties and the record on appeal. We find the evidence was sufficient to support Appellant’s conviction for felony resisting arrest. An extended opinion would have no jurisprudential purpose. We have, however, *64provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Rule 30.25(b) Mo.R.Crim. P. (2012).

. All statutory references are to RSMo. (Cum. Supp.2003), unless otherwise indicated.